In an action brought by plaintiff against Bridgehampton National Bank to recover the balance of the proceeds of an insurance policy in which plaintiff was the beneficiary, appellants, by an order of the court, were interpleaded as defendants in place of the bank, which was discharged from further liability, and the fund was allowed to remain on deposit in the bank to the credit of the action, subject to the order of the court. Thereafter plaintiff served upon appellants a supplemental complaint setting forth her claim to the fund, and appellants, by answer, set forth their respective claims to the fund. The issue as to who was entitled to the fund was then litigated. Judgment awarding the fund to plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.